DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiawei Huang on 08/23/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 08/23/2021. 

1.	(Currently amended) A semiconductor device, comprising:
	a first gate electrode, disposed over the substrate; 
	a gate dielectric 
	an oxide semiconductor layer, disposed on the gate dielectric 
	
	a source electrode of a metal nitride, disposed on the oxide semiconductor layer;
	a drain electrode of the metal nitride, disposed on the oxide semiconductor layer;
	a metal-nitride oxidation layer, formed on a surface of the source electrode and the drain electrode; and
	an oxidation layer at a bottom surface of the drain electrode and the source electrode in contact with the oxide semiconductor layer, 
	wherein the thickness of the metal-nitride oxidation layer is larger than a thickness of the oxidation layer,
	wherein a ratio of a thickness of the metal-nitride oxidation layer to a thickness of the drain electrode or the source electrode is equal to or less than 0.2,
	wherein a distance between the source electrode and the drain electrode is in a range of 30 nm to 80 nm,
	wherein the metal-nitride oxidation layer is a first native oxide layer of the source and drain electrode and the oxidation layer is a second native oxide layer of the source and drain.
	2. (Original) The semiconductor device of claim 1, wherein the thickness of the metal-nitride oxidation layer is less than 7 nm.
	3. (Original) The semiconductor device of claim 1, wherein the metal nitride is TaN.
	4. (Original) The semiconductor device of claim 1, wherein the oxide semiconductor layer comprises InGaZnO (IGZO), In--Zn--O (IZO), In--Ga--O (IGO), Zn--Sn--O (ZTO), In--Sn--Zn--O (ITZO), Hf--In--Zn--O (HIZO), or Al--Zn--Sn--O (AZTO).
	5. (Original) The semiconductor device of claim 1, wherein bonding components of metal-N in the metal nitride for the source electrode and the drain electrode are at a level to reduce formation of the metal-nitride oxidation layer.
	6. (Original) The semiconductor device of claim 1, further comprising:
	a second insulting layer, disposed on the source electrode, the drain electrode and a portion of the oxide semiconductor layer as exposed between the source electrode and the drain electrode; and
	a second gate electrode, disposed on the second insulting layer at least over the portion of the oxide semiconductor layer as exposed.
	7. (Original) The semiconductor device of claim 1, wherein a portion of a gate electrode is disposed between the source electrode and the drain electrode.
	8. (Original) The semiconductor device of claim 1, wherein sidewalls of the source electrode and the drain electrode are straight and substantially perpendicular to the substrate. 


Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor device, comprising: a metal-nitride oxidation layer, formed on a surface of the source electrode and the drain electrode, and an oxidation layer at a bottom surface of the drain electrode and the source electrode in contact with the oxide semiconductor layer, wherein the thickness of the metal-nitride oxidation layer is larger than a thickness of the oxidation layer, wherein a ratio of a thickness of the metal-nitride oxidation layer to a thickness of the drain electrode or the source electrode is equal to or less than 0.2, wherein the metal-nitride oxidation layer is a first native oxide layer of the source and drain electrode and the oxidation layer is a second native oxide layer of the source and drain in combination with the rest of the limitations of the claim.

The closest prior arts on record are Suzawa (US-20160247832-A1), Godo (US-20130134415-A1), Yamazaki (US-20140103340-A1) and Zenglin Wang, Osamu Yaegashi, Hiroyuki Sakaue, Takayuki Takahagi, and Shoso Shingubara; Suppression of native oxide growth in sputtered TaN films and its application to Cu electroless plating; Journal of Applied Physics 2003 94:7, 4697-4701 (Year: 2003), submitted in IDS filed 08/23/2021. However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-8 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897